Citation Nr: 1126750	
Decision Date: 07/18/11    Archive Date: 07/21/11

DOCKET NO.  06-07 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.

2.  Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from April 1943 to January 1946.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In March 2010, the Board remanded these matters to the AMC/RO for additional development.  After completing the requested actions, the AMC/RO continued the denial of each claim on appeal in an April 2011 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims for on appeal has been accomplished.

2.  The Veteran's peripheral neuropathy of the left and right lower extremities have been manifested by neurological impairment that more nearly approximates moderately severe incomplete paralysis of the sciatic nerve, but no more.

3.  In addition to bilateral peripheral neuropathy, each rated 40 percent disabling as a result of this decision, service connection is assigned for posttraumatic stress disorder (PTSD), rated 30 percent disabling.  Appellant has largely had manual labor jobs since service.

4.  The evidence reasonably shows that it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disorders.
CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 40 percent schedular rating, but no higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2010).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 40 percent schedular rating, but no higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2010).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a TDIU due to service-connected disabilities have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an April 2007 pre-rating letter provided notice to the Veteran of the evidence and information needed to substantiate his claims for higher ratings for left and right peripheral neuropathy of the lower extremities and for a TDIU.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims.  In addition, the April 2007 pre-rating letter also provided information regarding disability ratings and effective dates consistent with Dingess/Hartman.  The November 2007 RO rating decision reflects the initial adjudication of the claims on appeal.  Hence, the April 2007 letter-which meets all four of Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's VA medical records and the reports VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, his family members, and his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Veteran claims that his left and right lower extremity peripheral neuropathy is more severe than currently evaluated.  He asserts that he has severe burning pain and numbness.  He is presently evaluated as 20 percent for both disabilities and he believes that both should be increased.

Historically, the Veteran was granted service connection for peripheral neuropathy of the left lower extremity and of the right lower extremity in a December 2005 rating decision and a 20 percent disabling rating was assigned, for each extremity, under Diagnostic Code 8520 for evaluating the sciatic nerve. 

Disability evaluations are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular DC, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating that can be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Cranial or peripheral neuralgia, usually characterized by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  

The criteria for evaluating disability of the sciatic nerve are found at 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this Code, where paralysis is complete; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely), an 80 disability rating is warranted. Severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 20 percent rating is warranted for moderate incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

A May 2007 VA peripheral nerves examination report reflects that the Veteran complained of numbness and tingling bilaterally that progressively and chronically had gotten worse.  The Veteran stated that although his symptoms have not spread the intensity of the burning feeling that he has in his feet has gotten worse.  Physical examination revealed that motor strength was 5/5 through out with no give-way weakness.  Sensory in the lower extremities is mild decreased pinprick, mild decreased vibratory sense and no decreased sensation and pain vibratory sense with tuning fork.  He is able to walk without any ataxia.  No antalgic gait.  Deep tendon reflexes are 1 at the patellar and 0 at the ankles.  He has a writhing movement of his toes bilaterally, which the Veteran says is a voluntary movement that he does to make his feet feel better.  He says that cold temperature or standing on the floor  makes his feet feel a little bit better.  The diagnosis was a spontaneous form of peripheral neuropathy with no known exact etiology.  The Veteran stated that the Gabapentin was helping, but he still had symptoms.  

A December 2007 VA neurology record notes that a 2004 EMG showed severe sensori motor axonal neuropathy.  The Veteran was previously taking 300 milligrams, three times a day of neurontin because of "s/e", but was increased to 400 milligrams because of burning sensation in the feet.  He is now amenable to increase in dosage.  Physical examination revealed normal tone and bulk, 2+ symmetric upper extremity, patellar 2+ bilaterally, Babinski plantar flexor bilaterally, sensory decreased to pinprick and vibration bilaterally at toes. Inches proximally on dorsal and plantar surfaces, otherwise normal.  Romberg was negative and no pronator drift.  Gait intact on heels and toes.  No ataxia.  The assessment was severe peripheral neuropathy.  The Veteran was also noted as complaining of continuing tingling in all four extremities and pain on walking.  The Veteran's Gabapentin was increased to 600 milligrams, three times a day.

A December 2009 VA medical record reflects that an electromyogram and nerve conduction study were performed.  In a January 2010 report, it was noted that the Veteran was seen for complaints of burning, numbness, and tingling in the anterior aspect of his thighs extending from mid thigh to his knees for approximately two years.  Both sides were affected equally.  The numbness is intermittent and he stated that it is worse when he is on his feet for extended periods of time.  It is improved when he sits.  It lasts for approximately one hour before it goes away.  He is not currently experiencing the numbness and tingling of his bilateral thighs.  He denied any pain at that time.  Physical examination revealed that there was decreased cutaneous sensation to left thigh, pedal pulse and vibration from mid shin distally in a stocking like distribution.  Decreased proprioception bilateral toes.  Right and left lower extremities 5/5.  Reflexes right and left lower extremity, patella 2/4 and Achilles 2/4.  No clonus/rigidity, negative Hoffman, and toes down going.  Electrodiagnostic study was suggestive of severe mixed sensory and motor axonal polyneuropathy.  No evidence of femoral nerve motor involvement or lumbar radiculopathy.  

February 2010 VA neurology records reflects that the Veteran has discomfort in his lower extremities.  He reported that Gabapentin 900 milligrams, three times a day lowers his pain, but does not notice considerable benefit from Cymbalta.  Physical examination revealed motor 5/5 all four extremities, sensory decreased bilaterally in lower extremities, no steppage gait, and Romberg present.  The assessment was peripheral neuropathy.  Duloxetine was increased to 60 milligrams daily.  

May 2010 VA neurology records show that the Veteran complained of severe burning pain in feet and that he was unable to walk barefoot due to symptoms.  Neurological examination revealed power 5/5 deep tendon reflexes 2+ except ankle jerk, and gait was within normal limits.  

A September 2010 VA peripheral nerves examination report reflects that the examiner reviewed the claims file.  The Veteran stated that he feels like his feet are in a vice with a pressure-like sensation that is constantly there.  He has constant burning and tingling in his feet that go as high up as the lower exterior thighs that has been present for the last eight to nine months.  He has difficulty walking barefoot, cannot walk in the dark or walk long distances without needing to rest.  His symptoms are exacerbated by prolonged standing or walking.  They are relieved by sitting down and wiggling his toes.  The Veteran noted that he has the sensation that he is going to fall and wants to obtain a cane.  He admits to falling several times when walking on particularly uneven surfaces.  Current medication include Gabapentin 900 milligrams, three times a day that partially relieves his symptoms.  He denied any muscle weakness.  

Motor examination revealed normal tone and bulk with no atrophy of the intrinsic muscles of the feet.  There is full 5/5 power in all 4 extremities.  Deep tendon reflexes are 1+ at the bilateral biceps, brachioradialist and patellae.  They are absent at the bilateral ankles.   There are no pathological reflexes noted.  Sensation examination revealed decreased vibratory sensation at the knees and it is absent at the bilateral ankles and toes.  There is decreased pin prick below the knees in a stocking fashion.  Pin prick and vibratory sensation are intact in the bilateral upper extremities.  Joint position sense is decreased in the bilateral lower extremities.  Romberg test is positive.  On gait, the Veteran's gait is wide-based with mild unsteadiness when he initially gets up from the chair.  He is unable to tandem walk at all.  He can stand on his toes, but unable to toe-walk.  He is unable to stand on his heels or heel walk.  The examiner noted the nerve conduction study from January 2010 that was suggestive of severe mixed sensory and motor axonal polyneuropathy.  The diagnosis was bilateral lower extremity peripheral neuropathy that is deemed to be severe on nerve conduction studies.  There is no paralysis in any nerve group and the Veteran can still walk without assistive devices with some limitations to instrumental activities of daily living, in that while shopping with his wife he must sit down and rest.
 
Based on the evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that both of these disabilities are manifested by symptoms that more nearly approximate that of moderately severe incomplete paralysis.  Therefore, a 40 percent schedular rating is warranted for peripheral neuropathy of the right and left lower extremities.  The Board has considered entitlement to a rating in excess of 40 percent for the Veteran's peripheral neuropathy of the left and right lower extremities, but this is not demonstrated by the evidence.  In this regard there is no evidence that the Veteran's disabilities demonstrate severe incomplete paralysis with marked muscular atrophy to warrant the next higher 60 percent disability rating.  While VA examiners and VA medical personnel have described the Veteran's disabilities as severe, as noted above the use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  The Board points out that the September 2010 VA examiner specifically determined that the Veteran did not have muscular atrophy, which is required for the next higher 60 percent rating.  Further, there are no symptoms such as foot drop, or other pathology which might suggest more severe impairment.

The Board has considered whether the Veteran's claims for increased ratings should be referred for consideration of an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) (2010) and has concluded that no such referral is warranted. The Veteran's symptoms are fully contemplated by the schedular rating criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

Therefore, in light of all the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's peripheral neuropathy of the right and left lower extremities is manifested by symptoms that more nearly approximate a 40 percent disability rating, but no higher, for the entire appeal period. Consideration has been given to assigning staged ratings; however, at no time during the period on appeal has the Veteran's peripheral neuropathy of the right and left lower extremities warranted more than a 40 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

III.  TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010). 

In this case, the Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.  Service connection is currently in effect for posttraumatic stress disorder (PTSD), rated as 30 percent disabling, and left lower and right lower extremity peripheral neuropathy, each rated as 40 percent disabling (with the higher rating granted above).  The Veteran's combined evaluation for compensation is 80 percent.  In light of the above grant of 40 percent ratings for the Veteran's left and right lower extremities peripheral neuropathy, the Veteran's disabilities now satisfy the criteria set forth in 38 C.F.R. § 4.16(a) (2010).  The remaining question, then, is whether the Veteran's service-connected disabilities render him unemployable

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In an April 2007 VA psychiatry record, a VA physician concluded that the Veteran is unable to participate in any form of gainful employment because of his PTSD symptoms.  

A May 2007 VA general medical examination report reflects that the Veteran used to work in home improvement making cabinets.  He has not worked in the past twelve years.  The last time he worked was for Zino Construction.

In a September 2007 letter, the Veteran's daughter stated that the Veteran was no longer able to help her with her business in which he used to do small handy man jobs for her client.  He no longer has any ambition or motivation to anything anymore which she attributed to the Veteran's service-connected PTSD.  
During a May 2009 VA PTSD examination, the Veteran asserted that he would like to take a job at Home Depot, despite his episodic anxiety and occasional panic attacks, if his peripheral neuropathy did not make it impossible for him to stand for long periods of time.  The Veteran stated that he worked full time as a carpenter and home improvement contractor until he was sixty-eight years old, retiring because he was physically unable to work full time any longer.  He subsequently took small jobs, but has not been employed in any capacity for at least ten to fifteen years, which he attributes to being retired, and to physical problems (primarily peripheral neuropathy).  The Veteran complained that his feel burned all the time and that keeps him from working, and he has panic attacks and nightmares.  

A January 2008 VA psychiatry record provides an opinion from a VA physician that because of the intensity of the Veteran's PTSD symptoms, it would be impossible for him to function in any kind of work environment and he is totally unemployable as a result.  

A September 2010 peripheral nerves examination report reflects that the Veteran reported of falling several times when walking along with constant burning and tingling in his feet exacerbated by prolonged standing or walking.  He was diagnosed with bilateral lower extremity peripheral neuropathy that is deemed to be severe on nerve conduction studies.  The Veteran can still walk without assistive devices with some limitations to instrumental activities of daily living, in that while shopping with his wife he must sit down and rest. 

After a review of the evidence of record, the Board finds that it is at least as likely as not that the Veteran is now unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities. This finding considers the Veteran's educational and employment history, and the more recent increase in disability rating for the Veteran's service-connected peripheral neuropathy of the left and right extremities.  In combination, the Veteran's service-connected disabilities make it unlikely that he could secure or follow a substantially gainful occupation.  Thus, the Board finds that the evidence is at least in equipoise such that reasonable doubt may be resolved in favor of the Veteran, and a total disability rating is granted.  
ORDER

A 40 percent rating, but no higher, for peripheral neuropathy of the left lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

A 40 percent rating, but no higher, for peripheral neuropathy of the right lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


